On November 24, 2003, the defendant was sentenced to Five (5) years in the Montana State Prison, with credit for all time served in jail on this charge and no credit for “street time”, for violations of the conditions of a suspended sentence for the offense of Aggravated Assault, a Felony.
On June 10, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The defendant advised the Division he wished to have counsel present. The state was not represented.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be continued to August 2004.
Done in open Court this 10th day of June, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary L. Day and Member, Hon. John W. Whelan.